Page, J.
The plaintiff was a passenger on a southbound subway train operated by the defendant. As the train neared Fulton street the plaintiff left his seat and proceeded to the platform. As the train turned a slight curve the plaintiff lost his balance and to steady himself placed his hand on the door-jamb of the sliding door leading from the platform to the car. Because of the swing of the car in rounding the curve this door suddenly closed and crushed the plaintiff’s fingers in the jamb. The plaintiff sued for damages resulting from these injuries and the court gave him judgment for $192, from which judgment defendant appeals.
There was no claim of careless operation of the door nor of excessive motion of the car at the curve. The plaintiff relied solely upon res ipsa loquitur.
This court has held that the mere sudden closing of a car door due to no unusual motion of the train does not justify the presumption of negligence on the part of the defendant. Muller v. Manhattan R. Co., 48 Misc. Rep. 524 ; Gilmore v. Interborough R. T. Co., 116 N. Y. Supp. 674.
The respondent attempts to distinguish these cases by reason of the fact that they refer to swinging doors, while the door in the case at bar was a sliding one. But even though the construction might not be the *368same .there is no reason for the application of a different rule of- law.
Whitaker, J., concurs ; Guy, J., concurs in result.
v Judgment reversed, with costs, and complaint dismissed, with costs.